NORVELL, Justice.
This is an appeal from an interlocutory order appointing a receiver upon the application of appellees. On June 11, 1941, this Court affirmed the judgment of the trial court. While this appeal was pending upon motion for rehearing, the par-*933tres settled and compromised all matters in controversy between them. This fact having been called to the attention of the Court by said parties, the judgment of affirmance heretofore entered will be vacated and the cause dismissed. University Interscholastic League v. Sims, 133 Tex. 605, 131 S.W.2d 94.